133 F.3d 930
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.James Lee MCADAMS, Defendant-Appellant.
No. 97-30220.
United States Court of Appeals, Ninth Circuit.
Submitted December 15, 1997.**Decided Dec. 17, 1997.

Before:  SNEED, LEAVY and TROTT, Circuit Judges.


1
MEMORANDUM*


2
James Lee McAdams appeals pro se the district court's denial of his motion to change a condition of his release requiring him to abstain from alcohol.  He contends that the United States Parole Commission lacked jurisdiction to impose this condition because the Sentencing Reform Act of 1984 abolished the Parole Commission.  We affirm.


3
The Parole Commission Phaseout Act of 1996, Pub.L. 104-232, 110 Stat. 3055 (Oct. 2, 1996) extended the Parole Commission's existence to November 1, 2002, to process the cases of individuals such as McAdams who committed offenses before the effective date of the Sentencing Reform Act.


4
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3